Citation Nr: 0433392	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  98-10 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than September 
20, 1999, for the grant of an evaluation of 100 percent for 
partial complex seizures. 

2.  Entitlement to an initial evaluation in excess of 50 
percent for organic affective disorder with post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an increased evaluation for headaches, 
dizziness and lightheadedness as a result of head trauma, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney 




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1974 to April 1977.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In August 2002, the Board denied entitlement to an effective 
date earlier than September 20, 1999, for a grant of an 
evaluation of 100 percent for partial complex seizures, 
denied a disability evaluation in excess of 10 percent for 
PTSD for the period commencing February 14, 1995, denied a 
disability evaluation in excess of 30 percent for PTSD for 
the period commencing September 20, 1999, and denied a 
disability evaluation in excess of 10 percent for headaches, 
dizziness, and lightheadedness as a result of head trauma.  
The veteran and his representative appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an order dated in August 2003, the Court vacated 
the Board's decision and remanded the case to the Board for 
further proceedings consistent with the joint motion of the 
parties.  Copies of the Court's order and the joint motion 
for remand have been placed in the claims file.

In February 2004, the Board remanded the claim to the RO for 
further development.  While the case was in remand status, 
the RO recharacterized the veteran's service-connected PTSD 
disorder as organic affective disorder with post-traumatic 
stress disorder, and granted a 50 percent evaluation 
effective from October 27, 1994.  The case has been returned 
to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The VCAA is applicable to all claims filed on or after the 
date of enactment of the VCAA - November 9, 2000 - or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate her claim and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  The Court remanded this 
case to the Board to ensure compliance with VCAA.  The 
veteran was not provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 on the issue 
regarding an earlier effective date.  

In the context of an effective date claim, the Court has 
noted in a non-precedential decision that it is possible that 
a claimant could provide VA with some evidence showing an 
earlier effective date is warranted if he or she were 
properly notified of what type of evidence would substantiate 
the claim.  Greenawalt v. Principi, No. 01-2041 (U.S. Vet. 
App., March 6, 2003) (Order).  Although this decision is not 
binding on VA, it is representative of how strictly the Court 
reviews cases to determine whether there was compliance with 
the VCAA.  Thus, to ensure due process, a remand to the RO is 
required on this issue.  

As to the initial rating for organic affective disorder with 
PTSD, the Board notes that the RO has granted an initial 50 
percent rating effective from October 1994.  The regulations 
regarding psychiatric disabilities were revised affective 
November 7, 1996.  The RO has not fully advised the veteran 
concerning the criteria in effect prior to that time.  Thus, 
to ensure due process, a remand is required on this issue.  

The veteran has not been examined for disability evaluation 
concerning his headaches, dizziness and lightheadedness since 
1997.  The Court has held that the VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that 
another more recent examination is in order.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:


1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim for an earlier effective date, and 
the division of responsibilities between 
the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  Any 
notice given or action taken thereafter 
by the RO must also comply with the 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  The RO should undertake any 
additional action necessary in the 
further development of this claim.  

2.  The veteran should be scheduled for a 
VA examination to evaluate his headaches, 
dizziness, and lightheadedness as the 
result of head trauma.  The veteran must 
be informed of the potential consequences 
of his failure to report for any 
scheduled examination, and a copy of this 
notification must be associated with the 
claims file.  

The claims file must be made available to 
the examiner for review and the examiner 
must indicate in the examination report 
that this has been accomplished.  The 
examiner should comment on the veteran's 
subjective complaints and the presence of 
any underlying neurological disorder.  
The examiner is requested to offer an 
opinion as to the extent to which any 
psychiatric disorder-to include multi-
infarct dementia-found on examination can 
be directly attributed to the veteran's 
head injury.  All indicated evaluations, 
studies, and tests deemed necessary by an 
examiner should be accomplished.  The 
rationale for all opinions or conclusions 
drawn should be explained in detail.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  After complying with the notice and 
duty-to-assist provisions of the VCAA 
regulations, the RO should re-adjudicate 
the claim.  If any benefit sought is 
denied, a SSOC should be issued.  The 
SSOC must contain the regulations 
pertaining to psychiatric disabilities in 
effect prior to November 7, 1996.  The 
veteran and his representative should be 
afforded an opportunity to respond.  


Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




